DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/11/2022 have been fully considered but they are not persuasive.
Applicant contends that the claims refer to “sensor means 8” referred to in Figures 2, 3A-3C, 4A-4B, 5A-5C, 6A-6B, 10, and 11 as well as in paragraphs 34-40, 49, 51, and 80, and that such disclosure is adequate for one of ordinary skill in the art to understand the term “sensor means.”  While Examiner recognizes the correlation between the claimed “sensor means” and like-named “sensor means 8” in the written description, Examiner respectfully disagrees that an artisan is able to understand which structures correspond to the claimed sensor means.  This argument is more completely laid out in the rejection under 35 USC 112 below.
Should Applicant continue to disagree that the claimed sensor means is expressly taught or necessarily implied by the original disclosure, please provide with the next response specific citations which identify a structure that is capable of performing each function of the claimed sensor means.  Please note that the recitation of purely functional language within the specification does not equate to a structural disclosure.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 8-16:
The claim limitation “sensor means 8” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
	The specification is completely silent as to which structure(s) might be encompassed by the claimed sensor means.  As such, there is no way for an artisan to determine which structures, or equivalents thereof, are encompassed by the claimed “sensor means”.  While the written description repeats the language that a “sensor means 8” is capable of performing various functions, Applicant’s disclosure falls well short of actually disclosing a structure for performing the variously claimed functions.  Specifically, the written description teaches that the sensor means:
is “capable of measuring parameters of positioning and/or displacement of the part, in particular speeds of displacement, and/or positioning coordinates”;
is capable of delivering signals;
is “capable of measuring parameters of positioning and/or of displacement of the part 2, in particular speeds of displacement and/or positioning coordinates”; and
is capable of providing “speeds of fractions of the surface 2’ of the part 2 in displacement.”
The drawings do not provide any additional structural details of the sensor means, as element 8 is consistently represented as a box in Figures 2-5, 10, and 11.
	Applicant must appreciate that sensing technologies are well advanced in both form and function, and that the functions disclosed do not necessarily import any particular structure on the “sensor means,” but instead require a structure that is capable of measuring virtually all parameters of positioning and movement of the disclosed part.
	Moreover, the claim language requires a single “sensor means” to perform all the claimed features of “measuring parameters of positioning and of displacement of the part, including at least speeds of displacement and positioning coordinates.”  Examiner is unaware of a single sensor capable of performing all the claimed measurements.
	Even if an artisan were to understand that the “sensor means” corresponds to a structure that is meant to capture only one of the claimed measurement parameters, it remains unclear which parameters are measured.  For example, if the sensor means is meant to cover structures that measure parameters of positioning, it remains unclear whether the measurements produce absolute or relative coordinates, presence or absence indications, or some other measure of positioning.  Are these measurements made optically, mechanically, or magnetically?
	Clearly, the written description fails to sufficiently disclose a structure for the claimed “sensor means,” whether expressly, implicitly, nor inherently.  As such, even a skilled artisan would not be able to determine the point of infringement on the currently amended claims.

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merz (US 2013/0342592 A1) in view of Matsuhashi et al. (US 2016/0009104 A1) and Bauer (US 2010/0302304 A1).
Regarding claim 1 (as best understood):
	Merz discloses an installation for printing and/or coating surfaces of parts, the installation comprising:
	a part support (fixture 212), capable of receiving and holding a part (circuit board 100/component 102) to be decorated or to be coated (paragraphs 31-32), the part support mounted on a displacement device (at least ) with at least five degrees of freedom (via vertical adjustment mechanism 216, horizontal adjustment mechanism 206, tilt adjustment mechanism 222, and rotational adjustment mechanism 234);
	printing means including at least one print head (at least print head 304);
	sensor means capable of measuring parameters of positioning (such a sensor means is inherent to adjusting positions to keep the separation distance, per paragraph 34);
	drying means for at least partially crosslinking substances sprayed onto the surface of the part to be decorated (curing apparatus 344: paragraph 47); and
	computation, management, and control means that are able to exploit the signals delivered by the sensor means and to control at least the printing means and the displacement device (paragraph 34),
	wherein the printing means and the drying means being arranged side-by-side on a support structure (such a support structure is inherent to the head assembly 202 disclosed in Fig. 9),
	wherein the displacement device and the support structure are disposed mutually facing one another (Figs. 2-9), with a spatial reference frame being assigned to the support structure (Fig. 9), with a first axis (Z) determining a distance between the displacement device and the support structure (Fig. 9), a second axis (X) corresponding to a direction of stacking of the printing means and drying means (Fig. 9), and a third axis (Y) at right angles to the first and second axes (Fig. 9),
	wherein the printing means includes a print head that is movable, in rotation and/or translation, with at least one degree of freedom (paragraphs 30, 33, 40), the head being able to be displaced selectively to a determined spatial position (as established by the separation distance 214) allowing the printing of the surface of the part (paragraph 33), the selective displacement being under the control of the computation, management, and control means and in accordance with preprogrammed data, wherein the computation management, and control means also determining the displacement of the part relative to the support structure and to the determined spatial position (paragraph 33).
	Merz does not expressly disclose that the installation includes sensor means, control means, or at least two monochromatic or bichromatic print heads.
	However, Merz does disclose adjusting the position of the print head and/or part support along the vertical axis such that the separation distance between the print head and the circuit board remains substantially constant (paragraphs 34, 40), and that the printer may include additional components configured to provide additional functionality (paragraph 44).
	Moreover, Matsuhashi et al. disclose an installation for printing and/or coating surfaces of parts (medium M) that comprises printing means (recording head 6) and sensor means (sensor 9) arranged side-by-side on a fixed support structure (of carriage 2: Fig. 1) such that the angle and distance with respect to the part are capable of being adjusted in the same manner as the printing means (paragraph 35).  Matsuhashi et al. also disclose that a computation, management, and control means (control unit 18) is configured to exploit signals delivered by the sensor means and to control at least the printing means and a displacement device (paragraph 39 & Fig. 1).
	Moreover, Bauer discloses an installation for printing and/or coating surfaces of parts (12) that comprises printing means (print bar(s) 20) having at least two monochromatic or bichromatic print heads so as to allow for selective actuation of the same or different colors (paragraphs 61, 74-75 & Figs. 14-15).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to arrange a sensor means side-by-side with the printing means and drying means, as suggested by Matsuhashi et al., so as to ensure that the angle and distance with respect to the part is the same as the printing means.  It would have been further obvious to include a computation, management, and control means, as suggested by Matsuhashi et al., for the purpose of providing a point of control over the installation, as is common in the art.  Finally, it would have been obvious to utilize printing means having at least two monochromatic or bichromatic print heads, as suggested by Bauer, so as to allow for the selective actuation of the same or different colors.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853